Both in his written motion, and oral argument on presentation thereof, appellant insists that the testimony in this case did not justify the jury in arriving at the conclusion of guilt. Appellant did not testify in the case, but relied upon relatives to negative the fact that he took the alleged stolen automobile. Beyond question he was at the picnic park from which the car was stolen. The witness Draper testified positively that he saw appellant drive a car claimed to be the stolen car, out of the park on the night of its alleged loss. Appellant's counsel urges strenuously that under the circumstances detailed by the witness he could not have been positive in his identification and that such circumstances should cause us to hold the evidence insufficient. We are unable to take the view of our duty which seems to obtain in the mind of appellant. The jury are made the exclusive judges of the credibility of the witnesses and the weight to be given their testimony, by our statute. Draper testified that he did identify appellant as the driver of said car, and further stated the kind of clothes he had on, and when he next saw him he again identified him, and *Page 54 
then again a few days later after appellant's arrest Draper identified him. We deem it beyond our province to so take away from the jury their right to decide matters of conflict in the testimony, as to lead us to reverse a case under such facts as appear in this record.
The motion for rehearing will be overruled.
Overruled.